MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                       FILED
regarded as precedent or cited before any                          Mar 21 2018, 8:02 am

court except for the purpose of establishing                           CLERK
                                                                   Indiana Supreme Court
the defense of res judicata, collateral                               Court of Appeals
                                                                        and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Joshua D. Hershberger                                    Curtis T. Hill, Jr.
Crain Schuette Attorneys                                 Attorney General of Indiana
Madison, Indiana
                                                         Larry D. Allen
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         March 21, 2018
of the Parent-Child Relationship                         Court of Appeals Case No.
of L.D.C. & J.C. (Children) and                          72A01-1709-JT-2204
M.C. (Mother);                                           Appeal from the Scott Circuit
M.C. (Mother),                                           Court
                                                         The Honorable Jason Mount,
Appellant-Defendant,
                                                         Judge
        v.                                               Trial Court Cause No.
                                                         72C01-1612-JT-15
The Indiana Department of                                72C01-1612-JT-16
Child Services,
Appellee-Plaintiff



May, Judge.

Court of Appeals of Indiana | Memorandum Decision 72A01-1709-JT-2204 | March 21, 2018      Page 1 of 19
[1]   M.C. (“Mother”) appeals the termination of her parental rights to L.D.C. and

      J.C. (collectively, “Children”). She challenges a number of the trial court’s

      findings and argues the trial court’s findings do not support its conclusions there

      was a reasonable probability the conditions that resulted in Children’s removal

      would not be remedied and termination was in Children’s best interests. We

      affirm.



                                 Facts and Procedural History
[2]   Mother and L.C. (“Father”) 1 are the birth parents of L.D.C. and J.C., born

      March 2, 2008, and February 2, 2009, respectively. In September 2013,

      Mother, Father, Children, and two older siblings, K.K. 2 and Ja.C., 3 were

      traveling in a camper when the camper broke down in Scott County and was

      towed to a campground. On September 14, 2013, police were dispatched to the

      campground to address domestic violence between Mother and Father. Police

      arrested Mother on outstanding warrants in Benton and Jasper counties. Police

      arrested Father on the allegation the camper the family was using was stolen.

      The Department of Child Services (“DCS”) removed Children and their older




      1
       Father’s parental rights to Children were terminated in December 2016, and he does not participate in this
      appeal.
      2
       K.K.’s father received custody of K.K. after her removal from Mother’s care, and she lived with him in
      California at the time the termination hearing.
      3
          Ja.C. had been placed in a facility at the time of the termination hearing.


      Court of Appeals of Indiana | Memorandum Decision 72A01-1709-JT-2204 | March 21, 2018           Page 2 of 19
      siblings from Mother and Father’s care because the family was homeless and

      both parents had been arrested.


[3]   On September 16, 2013, DCS filed petitions as to L.D.C. and J.C., alleging

      each was a Child in Need of Services (“CHINS”). On October 25, 2013,

      Mother admitted Children were CHINS based on the family’s homelessness

      and her incarceration. On November 25, 2013, the trial court entered a

      dispositional decree ordering Mother to participate in services, complete a

      substance abuse assessment and any recommendations therefrom; submit to

      random drug screening; complete a parental assessment and any

      recommendations therefrom; complete domestic violence services; maintain

      stable housing and income; visit with Children; and refrain from engaging in

      criminal activity.


[4]   Mother was released from incarceration on May 18, 2014. During the Summer

      of 2014, Children were placed with paternal grandmother, where they remained

      for the rest of the proceedings. From May 2014 to July 2015, Mother and

      Children participated in therapy and visitation. In July 2015, Mother self-

      medicated with synthetic marijuana because she could not afford medication to

      treat an ulcer. Despite this admission, services and visitation continued with a

      goal of reunification.


[5]   From November 2015 to May 2016, Mother continued to comply with services

      and visit regularly with Children. During that time, Mother tested positive for

      synthetic marijuana three times and failed to report for fourteen drug screens.


      Court of Appeals of Indiana | Memorandum Decision 72A01-1709-JT-2204 | March 21, 2018   Page 3 of 19
      At a May 2016 periodic case review hearing, the trial court ordered Mother to

      undergo a hair follicle drug test. Mother did not submit to that test, nor did she

      submit to any drug screens between May 2016 and October 2016.


[6]   In September 2016, Mother accepted a ride from two strangers who threatened

      to beat and rape her. Mother was using heroin during this time, and during an

      October 2016 visit with Children, Mother fell asleep while carving a pumpkin

      with Children. On October 13, 2016, police arrested Mother for possession of a

      syringe. On December 9, 2016, DCS filed petitions to terminate Mother’s

      parental rights to Children.


[7]   Mother was temporarily released from incarceration on December 20, 2016,

      and entered an inpatient rehabilitation program in Chicago. After Mother’s

      successful completion of the program, she returned to the Newton County Jail

      until her release in February 2017. Between February 2017 and July 2017,

      Mother was incarcerated two more times in two other counties. In the same

      time period, Mother completed two drug screens, which were negative, but

      missed twenty-seven drug screens.


[8]   On February 16, 2017, and July 27, 2017, the trial court held hearings on the

      termination petitions. Mother presented evidence she started working three

      days prior to the July hearing and lived with a friend who had room for the

      Children, though a portion of the house was uninhabitable due to a leak in the

      roof. The DCS Family Case Manager (“FCM”) and the Court Appointed

      Special Advocate (“CASA”) testified to Mother’s drug use, Mother’s lack of


      Court of Appeals of Indiana | Memorandum Decision 72A01-1709-JT-2204 | March 21, 2018   Page 4 of 19
       stable housing and employment, and Children’s stability in placement with

       paternal grandmother. On August 29, 2017, the trial court issued an order

       terminating Mother’s parental rights to Children.



                                  Discussion and Decision
[9]    We review termination of parental rights with great deference. In re K.S., D.S.,

       & B.G., 750 N.E.2d 832, 836 (Ind. Ct. App. 2001). We will not reweigh

       evidence or judge credibility of witnesses. In re D.D., 804 N.E.2d 258, 265 (Ind.

       Ct. App. 2004), trans. denied. Instead, we consider only the evidence and

       reasonable inferences most favorable to the judgment. Id. In deference to the

       juvenile court’s unique position to assess the evidence, we will set aside a

       judgment terminating a parent’s rights only if it is clearly erroneous. In re L.S.,

       717 N.E.2d 204, 208 (Ind. Ct. App. 1999), reh’g denied, trans. denied, cert. denied

       534 U.S. 1161 (2002).


[10]   “The traditional right of parents to establish a home and raise their children is

       protected by the Fourteenth Amendment of the United States Constitution.” In

       re M.B., 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. A trial court must

       subordinate the interests of the parents to those of the children, however, when

       evaluating the circumstances surrounding a termination. In re K.S., 750 N.E.2d

       at 837. The right to raise one’s own children should not be terminated solely

       because there is a better home available for the children, id., but parental rights

       may be terminated when a parent is unable or unwilling to meet parental

       responsibilities. Id. at 836.

       Court of Appeals of Indiana | Memorandum Decision 72A01-1709-JT-2204 | March 21, 2018   Page 5 of 19
                         Finding Regarding Dismissal of the Petition
[11]   As part of the findings in the order for termination 4 of Mother’s parental rights,

       the trial court stated, “There exist no factors in I.C. 31-24-2-4.5(d) 5 that would

       require or be the basis for a dismissal of the petition.” (App. Vol. II at 15)

       (footnote added). Mother argues this finding is clearly erroneous because it

       “omits the fact that [Children] have, since the summer of 2014, been in the care

       of their paternal grandmother, a ‘relative’ under IC. 31-9-2-107(c). Therefore,

       this factor could be the basis for the dismissal of this petition.” (Br. of

       Appellant at 23.) We disagree.


[12]   Regarding DCS’s requirements when filing a petition to terminate parental

       rights, Indiana Code section 31-35-2-4(b)(3) dictates:


                  If the department intends to file a motion to dismiss under
                  section 4.5 of this chapter, the petition must indicate whether at
                  least one (1) of the factors listed in section 4.5(d)(1) through 4.5
                  (d)(3) of this chapter applies and specify each factor that would
                  apply as the basis for filing a motion to dismiss the petition.


       Indiana Code section 31-35-2-4.5(d) states, relevant to this case:




       4
           The trial court entered one order for both Children.
       5
         This citation is a scrivener’s error, as it should read, I.C. 31-35-2-4.5(d), which is the correct citation for the
       statute regarding dismissal of a termination petition.

       Court of Appeals of Indiana | Memorandum Decision 72A01-1709-JT-2204 | March 21, 2018                    Page 6 of 19
               A person described in section 4(a) of this chapter 6 may file a
               motion to dismiss the petition to terminate the parent-child
               relationship if any of the following circumstances apply:


                        (1) That the current case plan prepared by or under the
                        supervision of the department or the probation department
                        under IC 31-34-15, IC 31-37-19-1.5, or IC 31-37-22-4.5 has
                        documented a compelling reason, based on facts and
                        circumstances stated in the petition or motion, for
                        concluding that filing, or proceeding to a final
                        determination of, a petition to terminate the parent-child
                        relationship is not in the best interests of the child. A
                        compelling reason may include the fact that the child is
                        being cared for by a custodian who is a relative (as defined
                        in IC 31-9-2-107(c)).


       (footnote added).


[13]   “DCS is not required as a matter of law to dismiss a petition to terminate

       where the child is placed with a relative.” In re G.H., 906 N.E.2d 248, 252 (Ind.

       Ct. App. 2009). Additionally, we have held it harmless error when DCS does

       not file a motion to dismiss based on the fact the child is in relative placement

       when other factors support termination of the parent’s rights to the child. In re

       Involuntary Termination of Parent-Child Relationship of Kay.L., 867 N.E.2d 236,

       241 (Ind. Ct. App. 2007). As we will discuss infra, DCS presented sufficient

       evidence to support the findings and the findings supported the conclusions




       6
         A person described in Indiana Code section 31-35-2-4(a) is one or more of the following: “(1) The attorney
       for the department. (2) The child’s court appointed special advocate. (3) The child’s guardian ad litem.”

       Court of Appeals of Indiana | Memorandum Decision 72A01-1709-JT-2204 | March 21, 2018            Page 7 of 19
       used by the trial court to terminate Mother’s rights to Children. Thus, any error

       in declaring there existed no factors that could justify dismissal of the petition

       under Indiana Code section 31-35-2-4.5(d) was, at most, harmless. See Matter of

       A.C.B., 598 N.E.2d 570, 573-4 (Ind. Ct. App. 1992) (Trial court’s erroneous

       finding including language regarding father’s sale of illegal drugs was “harmless

       when considered in conjunction with the other evidence presented.”). DCS

       was not required to dismiss the petition. See G.H., 906 N.E.2d at 252.


        Evidence, Findings, and Conclusions Regarding Termination
[14]   To terminate a parent-child relationship, the State must allege and prove:


               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Court of Appeals of Indiana | Memorandum Decision 72A01-1709-JT-2204 | March 21, 2018   Page 8 of 19
       Ind. Code § 31-35-2-4(b)(2). The State must provide clear and convincing proof

       of these allegations. In re G.Y., 904 N.E.2d 1257, 1260-61 (Ind. 2009), reh’g

       denied. If the court finds the allegations in the petition are true, it must

       terminate the parent-child relationship. Ind. Code § 31-35-2-8.


[15]   When, as here, a judgment contains specific findings of fact and conclusions

       thereon, we apply a two-tiered standard of review. Bester v. Lake Cty. Office of

       Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). We determine whether the

       evidence supports the findings and whether the findings support the judgment.

       Id. “Findings are clearly erroneous only when the record contains no facts to

       support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98,

       102 (Ind. 1996). If the evidence and inferences support the juvenile court’s

       decision, we must affirm. In re L.S., 717 N.E.2d at 208.


                   Reasonable Probability Conditions Would Not Be Remedied

[16]   The trial court must judge a parent’s fitness to care for the child at the time of

       the termination hearing. In re A.B., 924 N.E.2d 666, 670 (Ind. Ct. App. 2010).

       Evidence of a parent’s pattern of unwillingness or lack of commitment to

       address parenting issues and to cooperate with services “demonstrates the

       requisite reasonable probability” that the conditions will not change. Lang v.

       Starke Cnty. OFC, 861 N.E.2d 366, 372 (Ind. Ct. App. 2007), trans. denied.


[17]   When assessing a parent’s fitness to care for a child, the trial court should view

       the parents as of the time of the termination hearing and take into account the

       changes that have occurred during the proceedings. In re C.C., 788 N.E.2d 847,

       Court of Appeals of Indiana | Memorandum Decision 72A01-1709-JT-2204 | March 21, 2018   Page 9 of 19
       854 (Ind. Ct. App. 2003), trans. denied. However, the trial court must also

       “evaluat[e] the parent’s habitual patterns of conduct to determine the

       probability of future neglect or deprivation of [a] child.” In re J.T., 742 N.E.2d

       509, 512 (Ind. Ct. App. 2001), trans. denied.


[18]   Mother challenges the trial court’s finding that “she failed to appear or was

       unavailable for 27 tests for controlled substances.” (App. Vol. II at 18.) She

       argues the trial court did not acknowledge that she missed those drug screens

       because she was “hospitalized and incarcerated during part of this time, . . .

       [and there was a] difficulty of communication with DCS and the complication

       of geographical distance.” (Br. of Appellant at 24.) Mother’s argument is an

       invitation for us to reweigh the evidence and judge the credibility of witnesses,

       which we cannot do. See In re D.D., 804 N.E.2d at 265 (appellate court does not

       reweigh evidence or judge the credibility of witnesses).


[19]   Mother also challenged the trial court’s Finding 30, which states:


               30. The following day, October 13, 2016, Mother was arrested
               for possession of a syringe in Benton County, Indiana.
               Following that arrest, Mother was incarcerated until December
               20, 2016 before participating in an impatient [sic] rehab program
               until January 17, 2017. Thereafter Mother returned to jail for a
               short period of time and then has had no less than six changes of
               residence with a stay at the Kentland Motel, another
               hospitalization, a short time with friends in Illinois, short
               incarcerations in Lake and Benton Counties and living with
               friends as she testified to at the hearing of July 27, 2017.




       Court of Appeals of Indiana | Memorandum Decision 72A01-1709-JT-2204 | March 21, 2018   Page 10 of 19
       (App. Vol. II at 18.) Mother argues the finding is “clearly erroneous because it

       omits uncontroverted testimony about Mother’s change in residences.” (Br. of

       Appellant at 24.) Mother contends the trial court did not consider the fact she

       maintained a residence at the same address for eight months prior to October

       2016, and that, but for her assault in September 2016, “Mother probably would

       have remained at the Kentland Hotel, contemplated a move to Milford and

       settled at [an address] in Kentland, Indiana for a total of two to three moves.”

       (Id.) Further, Mother asserts, “[b]eing hospitalized by a vicious assault should

       not be counted as nomadic behavior or characterized as ‘another

       hospitalization.’” (Id.) Mother’s argument is an invitation for us to reweigh the

       evidence and judge the credibility of witnesses, which we cannot do. See In re

       D.D., 804 N.E.2d at 265 (appellate court does not reweigh evidence or judge the

       credibility of witnesses). Even if we were to agree with Mother that her

       hospitalization when she was assaulted should not be included as a change of

       residence that demonstrates her “nomadic behavior,” Mother does not

       challenge the trial court’s finding that between October 2016 and July 2017,

       Mother resided in Benton County Jail, at inpatient rehab, with friends in

       Illinois, in Lake County Jail, and with friends in Indiana, which is at least five

       locations in ten months. The court’s finding is supported by the evidence.


[20]   Additionally, Mother challenges Finding 33, which states:


               33. The history of these Children has been prior DCS
               involvement with the filing of child in need of services actions in
               Benton County. Ongoing involvement by Mother in the criminal
               justice system and the use of controlled substances illegally. [sic]

       Court of Appeals of Indiana | Memorandum Decision 72A01-1709-JT-2204 | March 21, 2018   Page 11 of 19
               Mother has been unable to maintain employment and housing in
               which to host her Children. Efforts at family therapy, while for a
               short period proved hopeful, have not been successful in dealing
               with Mother’s emotional and mental health issues and substance
               issues to any degree of consistency to cause the Court to believe
               that there is hope that conditions that prompted the removal of
               the [C]hildren can be corrected.


       (App. Vol. II at 18.) Mother argues the trial court’s finding is not supported by

       the evidence because she had employment during the proceedings when she

       was not incarcerated.


[21]   During the termination hearing on July 27, 2017, Mother testified had been

       employed by Vanguard National Trailers since July 24, 2017. She also testified

       she worked at Lyons Production Incorporated for “a few months,” (Tr. Vol. II

       at 138), and at Mexico Lindo for four years. Mother testified she lost the job at

       Lyons when she was hospitalized. Mother offers no case law to indicate how

       this sporadic record of employment does not support the trial court’s finding

       that she was “unable to maintain employment[.]” (App. Vol. II at 18.)

       Mother’s argument is an invitation for us to reweigh the evidence and judge the

       credibility of witnesses, which we cannot do. See In re D.D., 804 N.E.2d at 265

       (appellate court does not reweigh evidence or judge the credibility of witnesses).


[22]   Except for those discussed supra, Mother does not challenge other findings

       related to the trial court’s conclusion that there was a reasonable probability

       that the conditions that resulted in Children’s removal would not be remedied.

       Therefore, those unchallenged findings stand proven. See Madlem v. Arko, 592


       Court of Appeals of Indiana | Memorandum Decision 72A01-1709-JT-2204 | March 21, 2018   Page 12 of 19
       N.E.2d 686, 687 (Ind. 1992) (“Because Madlem does not challenge the findings

       of the trial court, they must be accepted as correct.”). Thus we turn to Mother’s

       challenges to the court’s conclusions.


[23]   Mother challenges the trial court’s Conclusion 12, 7 which states:


                12. By clear and convincing evidence the allegations of the
                Petition concerning the Mother and Father are true in that there
                is a reasonable probability that the conditions that resulted in the
                removal of the Children or prevent reunification with the
                Children will not be remedied[.]


       (App. Vol. II at 15.)


[24]   Regarding whether the conditions that resulted in Children’s removal would

       not be remedied, the trial court made unchallenged findings noting the family

       was homeless, as they were “traveling in a camper” at the time Children were

       removed from Mother’s care. (App. Vol. II at 15.) At the campground where

       their trailer was towed, police were called to address domestic violence

       involving Mother and Father, and Mother was arrested on an outstanding

       warrant. Father was later arrested, leaving Children homeless and without

       someone to care for them. These were the conditions that led to the Children

       being removed from Mother’s care.




       7
         The trial court later reiterates this language in Conclusion 23. In that conclusion, the trial court states:
       “When viewed in their totality, the Court finds that the DCS has proved by clear and convincing evidence
       that there is a reasonable probability that the circumstances that led to the removal of the Children will not be
       remedied[.]” (App. Vol. II at 18.) Mother does not challenge Conclusion 23.

       Court of Appeals of Indiana | Memorandum Decision 72A01-1709-JT-2204 | March 21, 2018              Page 13 of 19
[25]   Mother admitted Children were CHINS based on her incarceration and the

       family’s homelessness. Since that admission, Mother used illegal drugs on

       multiple occasions and did not complete services as ordered by the court. The

       trial court noted Mother visited Children while under the influence of drugs and

       fell asleep while carving a pumpkin. Mother did not maintain stable housing,

       as she moved between multiple residences when she was not incarcerated or

       hospitalized.


       Mother’s assertion that she had “stable housing, had cleared up all criminal

       offenses and had successfully completed an inpatient drug rehabilitation

       program,” (Br. of Appellant at 23-4), ignores her history of instability and

       dangerous life choices. Mother’s argument is an invitation for us to reweigh the

       evidence and judge the credibility of witnesses, which we cannot do. See In re

       D.D., 804 N.E.2d at 265 (appellate court does not reweigh evidence or judge the

       credibility of witnesses). The trial court’s findings support its conclusion there

       was a reasonable probability that conditions under which Children were

       removed from Parents’ care would not be remedied. 8 See In re J.T., 742 N.E.2d



       8
         In addition to her contentions that DCS did not present sufficient evidence to support the findings and the
       findings did not support the trial court’s conclusion that there was a reasonable probability the conditions that
       resulted in Children’s removal would not be remedied, Mother argues “the Court did not specifically point
       out how the parent-child relationship would pose a threat to the well-being of the children, and DCS did not
       present specific evidence on this point.” (Br. of Appellant at 24.) DCS does not have to prove both
       “reasonable probability” and “threat” because Ind. Code § 31-35-2-4(b)(2)(B) is written in the disjunctive,
       such that DCS must prove either by clear and convincing evidence. Because the findings support the
       conclusion there was a reasonable probability the conditions leading to Children’s removal would not be
       remedied, we need not address whether the findings also support a conclusion that the continuation of the
       parent-child relationship posed a threat to Children’s well-being. See In re L.S. 717 N.E.2d 209 (because Ind.
       Code §31-35-2-4 (b)(2)(B) is written in the disjunctive, court needs to find only one requirement to terminate
       parental rights).

       Court of Appeals of Indiana | Memorandum Decision 72A01-1709-JT-2204 | March 21, 2018              Page 14 of 19
       509, 512 (Ind. Ct. App. 2001) (While the trial court must consider the

       improvement made by a parent at the time of the termination hearing, it must

       also “evaluat[e] the parent’s habitual patterns of conduct to determine the

       probability of future neglect or deprivation of [a] child.”), trans. denied.


                                          Best Interests of Children

[26]   In determining what is in Children’s best interests, the juvenile court is required

       to look beyond the factors identified by DCS and consider the totality of the

       evidence. In re A.K., 924 N.E.2d 212, 223 (Ind. Ct. App. 2010), trans. dismissed.

       A parent’s historical inability to provide a suitable environment, along with the

       parent’s current inability to do so, supports finding termination of parental

       rights is in the best interests of the child. In re A.L.H., 774 N.E.2d 896, 990

       (Ind. Ct. App. 2002). The recommendations of a DCS case manager and court-

       appointed advocate to terminate parental rights, in addition to evidence that

       conditions resulting in removal will not be remedied, are sufficient to show by

       clear and convincing evidence that termination is in Children’s best interests. In

       re J.S., 906 N.E.2d 226, 236 (Ind. Ct. App. 2009).


[27]   Mother challenges Finding 34, which states:


               34. The reports and the testimony of the CASA [Court
               Appointed Special Advocate] are received by the Court. The
               CASA recommends termination of the parent child relationship.
               While the interaction between CASA and Mother has been
               limited, the limitation does not discredit the observation of
               CASA of the condition of the [C]hildren in the placement of the
               paternal grandmother. The CASA and DCS note that the
               Children are well cared for and loved in the current placement.

       Court of Appeals of Indiana | Memorandum Decision 72A01-1709-JT-2204 | March 21, 2018   Page 15 of 19
               The Children are progressing in their therapy and the paternal
               grandmother remains the only person who has provided the
               Children with any type of a stable home. They are happy and
               feel secure with [paternal grandmother].


       (App. Vol. II at 18.) Mother argues the CASA in the case “received the case

       file less than a month before the termination hearing, never spoke to Mother

       prior to making a recommendation for termination and never visited Mother’s

       apartment.” (Br. of Appellant at 26.)


[28]   In support of her argument, Mother cites In re A.S., 17 N.E.3d 994 (Ind. Ct.

       App. 2014), trans. denied, where we held, when determining the best interests of

       the child, “the trial court is required to look beyond the factors identified by

       DCS and to consider the totality of the evidence.” Id. at 1005. Mother asserts,

       based thereon, “[a] finding concerning the best interest of the children requires

       consideration of the totality of the evidence, not just the case file and the

       condition of the children in their adoptive placement.” (Br. of Appellant at 26.)

       Mother is correct, and the trial court considered the totality of the evidence

       outside of the CASA’s testimony. Regarding the Children’s best interests, the

       trial court found:


               16. After removal, the four children, including [L.D.C. and
               J.C.], related witnessing domestic violence between Mother and
               Father and also related that the Father had been physically
               abusive with them and used inappropriate discipline.


                                                    *****



       Court of Appeals of Indiana | Memorandum Decision 72A01-1709-JT-2204 | March 21, 2018   Page 16 of 19
        20. During this period of time [the CHINS proceedings] the
        Children were also evaluated and there was great concern for the
        emotional state of [Children] to the extent that there was no
        direct unsupervised contact allowed between the Children and
        their parents. The review order of the hearing of March 14, 2014
        identifies the severity of the condition of the Children and their
        past experiences at that time. . . .


        21. In the summer of 2014 the Children were placed with
        [paternal grandmother] and have been in that placement
        continuously since that time. Further the grandmother has
        previously in past years been appointed and served as guardian
        for the Children under a Newton County guardianship and has
        served as caregiver for the Children throughout their lives.


        22. The Children were previously the subject of child in need of
        services cases in Newton County (J.C. twice in 2008 and 2009
        and L.D.C. once in 2009) where issues of exposure to conditions
        similar to the events and family conditions that necessitated the
        present CHINS cases. The 2009 case involved the presence of
        drugs at birth of L.D.C. with the [C]hildren placed with [paternal
        grandmother] from August, 2008 until February, 2009 after a
        trial home visit was commence [sic] with the Mother, the Benton
        County case was closed on May, 2009. [sic] Mother participated
        in therapy, drug screening and supervised visitation. Mother also
        divorced the Father the first time during this time period.


        23. Services were put in place for the Children and for the
        Mother following her release from incarceration in May, 2015.
        The findings were that the Children had been traumatized by the
        Father and by the exposure to the conflict within the family to
        the extent that the term “terrorized” was used to describe the
        degree of conflict experienced by the Children.


                                             *****

Court of Appeals of Indiana | Memorandum Decision 72A01-1709-JT-2204 | March 21, 2018   Page 17 of 19
               29. On October 12, 2016 the Mother visited with the Children
               and was under the influence of a controlled substance. Her visit
               that day included an activity of carving a Halloween jack-o-
               lantern. Mother, while plunging a knife into a pumpkin, feel [sic]
               asleep during that activity. This event occurred in front of the
               Children and caused great concern and distress to the Children.


       (App. Vol. II at 16-18.) The FCM testified, “[paternal grandmother] can meet

       [Children’s] needs. She’s had them in her care for several years and they are

       doing well in her care.” (Tr. Vol. II at 84.) The FCM further testified the last

       unsupervised visit Mother had with Children was Halloween 2015.


[29]   Mother’s argument is an invitation for us to reweigh the evidence and judge the

       credibility of witnesses, which we cannot do. See In re D.D., 804 N.E.2d at 265

       (appellate court does not reweigh evidence or judge the credibility of witnesses).

       We conclude the trial court’s findings support its conclusion that termination

       was in the Children’s best interests. See In re D.L., 814 N.E.2d 1022, 1030 (Ind.

       Ct. App. 2004) (termination was in child’s best interests based on Mother’s

       failure to maintain a drug-free lifestyle and maintain a stable source of income;

       child needed permanency and was doing well in foster care), trans. denied.



                                               Conclusion
[30]   We conclude any error in the trial court’s finding regarding Indiana Code

       section 31-35-2-4.5(d) was harmless because there existed additional sufficient

       evidence and findings to support termination of Mother’s parental rights to

       Children. Additionally, Mother’s arguments regarding specific findings are


       Court of Appeals of Indiana | Memorandum Decision 72A01-1709-JT-2204 | March 21, 2018   Page 18 of 19
       invitations for us to reweigh the evidence and judge the credibility of witnesses,

       which we cannot do. Finally, the trial court’s unchallenged findings support its

       conclusions there was a reasonable probability the conditions that resulted in

       Children’s removal would not be remedied and termination was in Children’s

       best interests. Accordingly, we affirm.


[31]   Affirmed.


       Vaidik, C.J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 72A01-1709-JT-2204 | March 21, 2018   Page 19 of 19